July 14, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         SHAYN A. PROLER, Appellant

NO. 14-15-00387-CV                      V.

                        CITY OF HOUSTON, Appellee
                     ________________________________

      This court today heard a motion for rehearing filed by Appellant, We order
the motion be denied, and that the court’s former judgment of June 14, 2016 be
vacated, set aside, and annulled. We further order this court’s opinion of June 14,
2016, withdrawn.

     This cause, an appeal from the judgment in favor of appellee, City of
Houston, signed, April 21, 2015, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, Shayn A. Proler, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.